Citation Nr: 1539730	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for shell fragment wound, right knee with scar.

2. Entitlement to an initial rating in excess of 10 percent for shell fragment wound, left knee with scar.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination.

The Veteran seeks increased ratings for his service-connected bilateral knee disabilities.  The Board observes that his VA compensation and pension examination was conducted in November 2012.  In his April 2013 notice of disagreement, April 2014 substantive appeal, and June 2014 statement, the Veteran indicated that his knees had worsened.  He also reported worsening knee pain to the September 2014 VA examiner who conducted the examination of his hips.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations associated with the service-connected shell fragment wound, right and left knees, with scars.  The electronic claims file on Virtual VA and VBMS must be made available to the examiner for review.  The examiner must indicate review of the claims file in the examination report.

All necessary diagnostic testing, and evaluations should be completed and the examiner must identify all symptomatology associated with the bilateral knee disabilities, to include all symptoms associated with the scars on each knee.

The examiner must provide the range of motion of both knees in degrees and indicate whether there is objective evidence of pain on motion.  Also indicate whether the knees exhibit weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.

The VA examiner must also comment on the frequency and severity of any instability and/or subluxation which is reported by the Veteran and/or demonstrated during the examination.  

All knee pathology should be noted and the examiner should describe the extent and severity of the Veteran's bilateral knee disability.

The examiner must also address each scar associated with the shell fragment wounds of the knees.  With respect to each residual scar, the examiner must provide a detailed description of each scar to include, but not limited to, the following: 

(a) the size of the scars and scar areas in square inches or square centimeters;

(b) whether any scar is painful;

(c) whether any scar is superficial (not associated with underlying soft tissue damage); 

(d) whether any scar is deep (associated with underlying soft tissue damage);

(e) whether any scar is unstable (with frequent loss of covering of skin over the scar); 

(f) whether any scar is well-healed, tender, adherent, and/or ulcerated; and 

(g) whether any scar residuals cause limited motion or other limitation of function of an affected bodily part, and if so, the examiner must describe in detail the limitation(s), and extent and severity thereof. 

Unretouched color photographs of the involved areas shall be included in the report. 

With respect to the each scar, the examiner must specifically indicate whether the Veteran has an injury to any respective muscle groups, and if so, the examiner must include a discussion as to whether the muscle group(s) affected is manifested by slight, moderate, moderately severe, or severe disability.

With respect to the each scar, the examiner must specifically identify any residual neurological symptoms or impairment, specifying the nerve(s) involved and the severity of any such symptoms or impairment. 

The examiner is advised that the Veteran is competent to report his knee and scar symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Then, readjudicate the claims.  If the claims remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




